276 F.2d 520
107 U.S.App.D.C. 274, 125 U.S.P.Q. 2
Lyllian F. LIGHTHALL, Administratrix, Estate of Albert C.Lighthall, Deceased, et al., Appellants,v.Robert C. WATSON, Commissioner of Petents, Appellee.
No. 15404.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 12, 1960.Decided March 24, 1960.

Mr. Walter J. Blenko, Pittsburgh, Pa., of the bar of the Supreme Court of Pennsylvania, pro hac vice, by special leave of court, with whom Mr. Spencer B. Michael, Washington, D.C., was on the brief, for appellants.
Mr. S. William Cocharn, Atty., U.S. Patent Office, Washington, D.C., with whom Mr. Clarence W. Moore, Sol., U.S. Patent Office, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a dismissal by the District Court of Appellants' complaint under 35 U.S.C. 145 (1958) which sought to compel the Patent Office to declare an interference between appellants' application and a patent granted to one Heritage.  The subject matter is the manufacture of composition board which utilizes the bark of coniferous trees as an essential ingredient, and more particularly the cork component of the bark.


2
Appellee contends, and the District Court agreed, that appellants' application did not disclose substantially the same patentable invention as that of Heritage for the reason that the Heritage patent contemplated the complete isolation of the cork component from the rest of the bark, treatment of the cork, and a mixing of the pure cork back into the wood fibers as a separate step in the process, whereas appellants' application did not.  Upon review of the entire record we think that the District Court applied the correct standard in evaluating the evidence before it, and that its findings are supported by the evidence.


3
Affirmed.